Motion by respondent Special Fund for reargument and for review of taxation of costs on the appeal pursuant to CPLR 8404, denied, without costs. Although denying review of the taxation of costs in this case, the court notes that the printed record contains material which, although included in the board’s full record list, is irrelevant to the issues raised on the appeal. We disapprove of this practice and call attention to the board’s rule for shortening the record list (12 NYCRR 300.18) and to our new rule which directs that workmen’s compensation appeals shall be heard upon one copy of the record and an appendix to appellant’s brief which shall contain a copy of each item of the record necessary to consider the questions raised *771(22 NYCRR 800.18, eff July 1, 1976). In the future, an appellant’s disregard of rules intended to reduce the expense of prosecuting compensation appeals will be taken into consideration in awarding costs pursuant to CPLR 8107. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.